FIFTH LOAN MODIFICATION AGREEMENT

This Fifth Loan Modification Agreement (this "Loan Modification Agreement") is
entered into as of March 22, 2007, by and between SILICON VALLEY BANK, a
California-corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462, doing business under the name "Silicon Valley East"
("Bank") and CHYRON CORPORATION, a New York corporation with offices at 5 Hub
Drive, Melville, New York 11747 ("Borrower").

 1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
    indebtedness and obligations which may be owing by Borrower to Bank,
    Borrower is indebted to Bank pursuant to a loan arrangement dated as of
    April 29, 2004, evidenced by, among other documents, a certain Loan and
    Security Agreement dated as of April 29, 2004 between Borrower and Bank, as
    amended from time to time (as amended, the "Loan Agreement"). Capitalized
    terms used but not otherwise defined herein shall have the same meaning as
    in the Loan Agreement.
 2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
    Collateral as described in the Loan Agreement and a certain Intellectual
    Property Security Agreement dated April 29, 2004 (the "IP Agreement")
    (together with any other collateral security granted to Bank, the "Security
    Documents").

    Hereinafter, the Security Documents, together with all other documents
    evidencing or securing the Obligations shall be referred to as the "Existing
    Loan Documents".

 3. DESCRIPTION OF CHANGE IN TERMS.

    Modification to Loan Agreement

    .

    

     A. Section 5 of the Schedule to the Loan Agreement is hereby amended by
        deleting same in its entirety and inserting in lieu thereof the
        following:

    "5. FINANCIAL Covenants

    (Section 5.1): Borrower shall comply with each of the following covenants.
    Compliance shall be determined as of the end of each month, except as
    otherwise specifically provided below:

    a. EBITDA. Maintain, measured as of the end of each fiscal quarter on a
    cumulative year to date basis, EBITDA of at least the following:

    

    Period
    
    Minimum EBITDA
    
    January 1, 2007 through March 31, 2007
    
    ($225,000.00)
    
    January 1, 2007 through June 30, 2007
    
    $300,000.00
    
    January 1, 2007 through September 30, 2007
    
    $725,000.00
    
    January 31, 2007 through December 31, 2007
    
    $1,200,000.00

    

    Specific minimum EBITDA requirements for Borrower's fiscal year 2008 shall
    be determined by Silicon upon receipt of Borrower's fiscal year 2008 budget
    (which budget must be received by Silicon no later than February 28, 2008)
    and, if the Maturity Date is extended, such determination shall be made
    prior to April 13, 2008.
    
    b. Minimum Cash or Excess Availability:
    
    The Borrower shall at all times maintain $1,000,000.00 in (i) cash deposits
    maintained at Silicon, and/or (ii) excess "availability" under this
    Agreement (net of Loans, Letters of Credit or other indebtedness under this
    Agreement), as determined by Silicon based upon the Credit Limit
    restrictions set forth in Section 1 above).
    
    Definitions
    
    . For purposes of the foregoing financial covenants, the following term
    shall have the following meaning:
    
    
    
    "EBITDA" shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to
    the extent deducted in the calculation of Net Income, depreciation expense
    and amortization expense, plus (d) income tax expense, plus (e) stock option
    add backs in 2007.
    
    "Interest Expense" means for any fiscal period, net interest expense
    (whether cash or non-cash) determined in accordance with GAAP for the
    relevant period ending on such date, including, in any event, interest
    expense with respect to any Credit Extension and other Indebtedness of
    Borrower and its subsidiaries, if any, including, without limitation or
    duplication, all commissions, discounts, or related amortization and other
    fees and charges with respect to letters of credit and bankers' acceptance
    financing and the net costs associated with interest rate swap, cap, and
    similar arrangements, and the interest portion of any deferred payment
    obligation (including leases of all types).
    
    "Net Income" means, as calculated on a consolidated basis for Borrower and
    its subsidiaries, if any, for any period as at any date of determination,
    the net profit (or loss), after provision for taxes, of Borrower and its
    subsidiaries for such period taken as a single accounting period."
    
    FEES. Borrower shall reimburse Bank for all legal fees and expenses incurred
    in connection with this amendment to the Existing Loan Documents.
    RATIFICATION OF INTELLECTUAL PROPERTY SECURITY AGREEMENT. Borrower hereby
    ratifies, confirms, and reaffirms, all and singular, the terms and
    conditions of the IP Agreement and acknowledges, confirms and agrees that
    the IP Agreement contains an accurate and complete listing of all
    Intellectual Property, with the exception of an application for a trademark
    filing by Borrower in connection with the product name "HyperX", as
    previously disclosed to the Bank. RATIFICATION OF PERFECTION CERTIFICATE.
    Borrower hereby ratifies, confirms, and reaffirms, all and singular, the
    terms and disclosures contained in a certain Perfection Certificate
    delivered to the Bank on or about April 29, 2004, and acknowledges, confirms
    and agrees the disclosures and information provided therein has not changed,
    as of the date hereof, with the exception of the Borrower's release of
    certain software as previously disclosed to the Bank. CONSISTENT CHANGES.
    The Existing Loan Documents are hereby amended wherever necessary to reflect
    the changes described above. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby
    ratifies, confirms, and reaffirms all terms and conditions of all security
    or other collateral granted to the Bank, and confirms that the indebtedness
    secured thereby includes, without limitation, the Obligations. NO DEFENSES
    OF BORROWER. Borrower hereby acknowledges and agrees that Borrower has no
    offsets, defenses, claims, or counterclaims against the Bank with respect to
    the Obligations, or otherwise and that if Borrower now has, or ever did
    have, any offsets, defenses, claims, or counterclaims against the Bank,
    whether known or unknown, at law or in equity, all of them are hereby
    expressly WAIVED and Borrower hereby RELEASES the Bank from any liability
    thereunder. CONTINUING VALIDITY. Borrower understands and agrees that in
    modifying the existing Obligations, Bank is relying upon Borrower's
    representations, warranties, and agreements, as set forth in the Existing
    Loan Documents. Except as expressly modified pursuant to this Loan
    Modification Agreement, the terms of the Existing Loan Documents remain
    unchanged and in full force and effect. Bank's agreement to modifications to
    the existing Obligations pursuant to this Loan Modification Agreement in no
    way shall obligate Bank to make any future modifications to the Obligations.
    Nothing in this Loan Modification Agreement shall constitute a satisfaction
    of the Obligations. It is the intention of Bank and Borrower to retain as
    liable parties all makers of Existing Loan Documents, unless the party is
    expressly released by Bank in writing. No maker will be released by virtue
    of this Loan Modification Agreement. COUNTERSIGNATURE. This Loan
    Modification Agreement shall become effective only when it shall have been
    executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

BORROWER:

CHYRON CORPORATION

By: /s/ Jerry Kieliszak
Name: Jerry Kieliszak
Title: Senior Vice President & Chief Financial Officer

BANK:

SILICON VALLEY BANK, d/b/a

SILICON VALLEY EAST

By: /s/ Jay T. Tracy
Name: Jay T. Tracy
Title: Vice President

936637.3